SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 10, 2010 Charter Communications, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 001-33664 43-1857213 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On September 10, 2010, Charter Communications, Inc.(the "Company") announced that it expected to be listed on The NASDAQ Stock MarketLLC ("NASDAQ"), effective September 14, 2010.On September 14, 2010, the Company announced it is now listed on NASDAQ under the symbol "CHTR." The press releases announcing the Company's listing are attached hereto as Exhibits 99.1 and 99.2. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. Exhibit Number Description Press release dated as of September 10, 2010.* Press release dated as of September 14, 2010.* * filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Charter Communications, Inc. has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. CHARTER COMMUNICATIONS, INC. Registrant Dated: September 15, 2010 By:/s/ Kevin D. Howard Name: Kevin D. Howard Title:Senior Vice President - Finance, Interim Chief Financial Officer, ControllerandChief Accounting Officer EXHIBIT INDEX Exhibit Number Description Press release dated as of September 10, 2010.* Press release dated as of September 14, 2010.* * filed herewith
